DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          ELLEN SZCZEPANIK,
                              Appellant,

                                      v.

           THE OCEAN MONARCH CONDOMINIUMS, INC.,
                         Appellee.

                               No. 4D20-2301

                               [April 15, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michele Towbin-Singer, Judge; L.T. Case No. CACE2019-
001665.

   Richard E. Gitlen of Gitlen Law Firm, Stuart, for appellant.

  Alexis Fields of Kopelowitz Ostrow Ferguson Weiselberg Gilbert, Ft.
Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

GROSS, CIKLIN and ARTAU, JJ., concur.

                           *          *           *

    Not final until disposition of timely filed motion for rehearing.